         Case 19-36767 Document 56 Filed in TXSB on 01/13/20 Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                    §
                                          §
NEWSCO INTERNATIONAL ENERGY               §     CASE NO. 19-36767 (DRJ)
SERVICES USA, INC.,                       §     (Chapter 11)
                                          §
      Debtor.                             §
______________________________________________________________________________

    APPLICATION OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS
             TO EMPLOY COUNSEL PURSUANT TO 11 U.S.C. §1103
______________________________________________________________________________

THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE APPLICATION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS
OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
THE APPLICATION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE APPLICATION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND
MAY DECIDE THE APPLICATION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.
______________________________________________________________________________

TO THE HONORABLE BANKRUPTCY JUDGE:

       The Official Committee of Unsecured Creditors (the “Committee”) files this Application

to Employ Renshaw, P.C. (“Renshaw”) as counsel for the Committee in this Chapter 11 case

pursuant to 11 U.S.C. §1103 and, in support, respectfully shows as follows:

       1.     The Debtor filed this Chapter 11 case on December 4, 2019.

       2.     On January 8, 2020, the U.S. Trustee notified the Court of the appointment of the

Committee of Unsecured Creditors [Docket No. 51].
         Case 19-36767 Document 56 Filed in TXSB on 01/13/20 Page 2 of 4



       3.      On January 10, 2020, the Committee met by telephone, with a majority of the

members in attendance. The Committee, by agreement, selected Renshaw as counsel for the

Committee.

       4.      The Committee now seeks an order authorizing Renshaw’s retention as the

Committee’s bankruptcy counsel in this case under §1103 of the Bankruptcy Code.

       5.      To perform the duties required of the Committee, the Committee requires legal

counsel to render professional services for it in the general oversight and review of the case,

investigating the financial affairs of the Debtor, assisting in the drafting of any plan presented to

the creditors, to represent the Committee at court hearings, and to perform all other legal services

which may be necessary to carry out the provisions of Title 11 of the United States Code.

       6.      The Committee proposes to employ Renshaw, with Justin W. R. Renshaw

designated to act as attorney-in-charge as counsel for the Committee. The Committee desires to

retain Renshaw because the firm is qualified to represent the Committee and to perform the

services required of the Committee.

       7.      It is proposed that compensation for services rendered will be paid from the estate

at the hourly rate set by Renshaw from time to time for its respective attorneys pursuant to 11

U.S.C. §330(a)(1)(A). Invoices will be generated for actual time spent providing such legal

services. The current hourly rate of Justin W. R. Renshaw, the principal attorney currently

designated to represent the Committee, is Four Hundred Dollars ($400.00), along with J. Durkin

Ledgard whose hourly rate is also $400.00. Other attorneys or legal assistants from Renshaw shall

likewise bill for actual time spent at their respective standard rates.

       8.      Renshaw will also seek reimbursement of actual and necessary expenses pursuant

to 11 U.S.C. §330(a)(1)(B). Expenses for which reimbursement will be sought include, among
        Case 19-36767 Document 56 Filed in TXSB on 01/13/20 Page 3 of 4



other things, telephone charges, postage, special or hand-delivery charges, photocopying charges,

document processing, travel expenses, and non-ordinary overhead expenses such as staff overtime.

All such expenses shall be within the standards normally enforced by the Bankruptcy Court in the

Southern District of Texas.

       9.      All compensation and reimbursement of expenses will be subject to approval of

this Court as required by the Bankruptcy Code.

       10.     To the best of the Committee’s knowledge and belief, neither Renshaw nor any of

the attorneys to be employed holds an adverse interest to the Committee. In addition, Renshaw and

each of its attorneys are disinterested as required under the Bankruptcy Code.

       11.     Attached hereto as Exhibit A is the Declaration of Renshaw, P.C./Justin W. R.

Renshaw, which states that, to the best of Renshaw’s knowledge, there are no connections with

the debtor, creditors, any other party in interest, their respective attorneys and accountants, the

United States Trustee, or any person employed in the office of the United States Trustee, that

would present an adverse interest in this case.

       12.     Attached hereto as Exhibit B is the engagement letter between the Committee and

Renshaw, subject to this Court’s approval.

       13.     The employment of Renshaw should be approved effective as of January 10, 2020

with the right to seek compensation for services rendered on and after that date.

       For the foregoing reasons, the Committee requests this Court to enter an order authorizing

the retention of Renshaw, P.C. as counsel for the purposes specified herein and that the Committee

be granted such other and further relief as may be just and proper.

       Dated: January 13, 2020.
        Case 19-36767 Document 56 Filed in TXSB on 01/13/20 Page 4 of 4




                                                    Respectfully submitted,

                                                    RENSHAW, P.C.

                                                    /s/ Justin W.R. Renshaw
                                                    Justin W. R. Renshaw
                                                    SDTX Adm. ID No. 25865
                                                    Texas Bar No. 24013392
                                                    2900 Weslayan, Suite 230
                                                    Houston, Texas 77027
                                                    Phone: (713) 400-9001
                                                    Fax: (713) 400-9006
                                                    justin@renshaw-law.com

                                                    Proposed Counsel for the Committee

OF COUNSEL:

RENSHAW, P.C.

                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the following was served upon the United
States Trustee, Suite 3516, 515 Rusk, Houston, Texas 77002 by electronic transmission, and upon
all parties receiving electronic notice through the Court’s CM/ECF system on January 13, 2020.

                                                    /s/ Justin W.R. Renshaw
                                                    Justin W. R. Renshaw
